           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DmSION


UNITED STATES OF AMERICA *
                                           *

      v. * 01:18-CR-187-ELR-JKL
                                           *

DANIEL GARRETT LEWIS, *
                                           *

            Defendant. *
                                           *




                                    ORDER


      This matter is before the Court for consideration of the Report and

Recommendation ("R&R") of Magistrate Judge John K. Larkms, III. [Doc. 62.]

Judge Larkins recommends that Defendant's motion [Doc. 25] to suppress

statements he made during a custodial interrogation with federal law enforcement


agents at the Calhoun County Jail in Alabama be granted. After conducting a careful

and complete review of a magistrate judge's findings and recommendations, a


district court judge may accept, reject, or modify a magistrate judge's R&R. 28

U.S.C. § 636(b)(l) (C); Williams v. Wainwrisht, 681 F.2d 732 (11th Cir. 1982). No

objections to the magistrate judge's R&R have been filed, and therefore, the Court

has reviewed the R&R for plain error. See United States v. Slay, 714 F.2d 1093,

1095 (11A Cir. 1983). The Court finds no error.
      Accordingly, the Court ADOPTS the R&R poc. 62] as the opinion of this

Court. For the reasons stated in the R&R, the Court GRANTS Defendant's motion


[Doc. 25] to suppress statements.




      SO ORDERED, this-^day of March, 2020.



                                          (T.        -^.
                                          C^&^l, ^._/c^_
                                         Eleanor L. Ross
                                         United States District Judge
                                         Northern District of Georgia
